Case: 21-20499      Document: 00516315999         Page: 1     Date Filed: 05/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 11, 2022
                                   No. 21-20499
                                                                          Lyle W. Cayce
                                                                               Clerk
   Matthew James Leachman,

                                                            Petitioner—Appellant,

                                       versus

   Sheriff Ed Gonzalez,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-2943


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Matthew James Leachman, Texas prisoner # 01525039, moves for a
   certificate of appealability (COA) to appeal the dismissal, on exhaustion and
   abstention grounds, of his pretrial 28 U.S.C. § 2241 petition. Leachman’s
   § 2241 petition challenged his pending retrial for aggravated sexual assault of
   a child on the basis of prosecutorial vindictiveness, double jeopardy, and a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20499      Document: 00516315999          Page: 2   Date Filed: 05/11/2022




                                    No. 21-20499


   violation of his right to a speedy trial. He additionally appeals the district
   court’s implicit denial of his motion to expand the record.
          As an initial matter, by failing to request a COA on the issue of double
   jeopardy, Leachman has abandoned that claim. See Matchett v. Dretke, 380
   F.3d 844, 848 (5th Cir. 2004). To obtain a COA on his remaining claims,
   including his challenge to the denial of the motion to expand the record,
   Leachman must make “a substantial showing of the denial of a constitutional
   right,” 28 U.S.C. § 2253(c)(2), by showing “at least, that jurists of reason
   would find it debatable whether the petition states a valid claim of the denial
   of a constitutional right and that jurists of reason would find it debatable
   whether the district court was correct in its procedural ruling,” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). Leachman fails to make the requisite
   showing, and the motion for a COA is accordingly DENIED.
          To the extent a COA is not required to appeal the denial of the motion
   to expand the record, we conclude that the district court did not abuse its
   discretion in denying the motion. See In re Liljeberg Enters., Inc., 304 F.3d
   410, 433 n.43 (5th Cir. 2002). The documents that Leachman sought to
   expand the record to include would not alter the district court’s finding that
   he failed to exhaust his state court remedies before seeking federal habeas
   relief. See generally Montano v. Texas, 867 F.3d 540, 542 (5th Cir. 2017).
   Accordingly, we alternatively AFFIRM the denial of the motion to expand
   the record.




                                         2